MEMORANDUM **
Sheila Munzni, a native and citizen of India, petitions pro se for review of the decision of the Board of Immigration Appeals (BIA) summarily affirming the decision of the immigration judge (IJ) denying her application for asylum, withholding of deportation, relief under the Convention Against Torture (CAT), and voluntary departure. We have jurisdiction pursuant to *6018 U.S.C. § 1252. We review the BIA order for substantial evidence and will uphold the BIA’s determination unless the evidence compels a contrary result. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition.
Substantial evidence supports the BIA’s determination that Munzni’s past experiences do not rise to the level of persecution. “[P]ersecution is an extreme concept that does not include every sort of treatment our society regards as offensive.” Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). Substantial evidence supports the determination that Munzni does not have a well-founded fear of persecution if she returned to India and the evidence does not compel a contrary result. See Fisher v. INS, 79 F.3d 955, 964 (9th Cir. 1996) (en banc).
We have no jurisdiction to review the denial of voluntary departure. 8 U.S.C. § 1229c(f); Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-84 (9th Cir.2005). We have carefully reviewed all of Munzni’s arguments in her pro se petition to this court and we conclude there is no basis for the relief requested.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.